Exhibit 10.1

 

Extra Space Storage LP

 

$250,000,000 2.375% Exchangeable Senior Notes due 2033

 

Registration Rights Agreement

 

June 21, 2013

Citigroup Global Markets Inc.
Wells Fargo Securities, LLC
As representatives of the Initial Purchasers
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013

 

Ladies and Gentlemen:

 

Extra Space Storage LP, a Delaware limited partnership (the “Operating
Partnership”), proposes to issue and sell to certain purchasers (the “Initial
Purchasers”), for whom you (the “Representatives”) are acting as
representatives, its 2.375% Exchangeable Senior Notes due 2033 (the “Notes”),
upon the terms set forth in the Purchase Agreement by and among the Operating
Partnership, Extra Space Storage Inc., a Maryland corporation (the “Company”),
and the Representatives, dated as of June 17, 2013 (the “Purchase Agreement”),
relating to the initial placement (the “Initial Placement”) of the Notes.  In
certain circumstances, the Notes will be exchangeable for shares of common
stock, $0.01 par value, of the Company (the “Common Stock”) in accordance with
the terms of the Notes and the Indenture (as defined below).  The Company will
fully and unconditionally guarantee the payment by the Operating Partnership of
the principal and interest on the Notes.  To induce the Initial Purchasers to
enter into the Purchase Agreement and to satisfy their obligations thereunder,
the holders of the Notes will have the benefit of this registration rights
agreement by and among the Operating Partnership, the Company and the Initial
Purchasers whereby the Company agrees with you for your benefit and the benefit
of the holders from time to time of the Notes (including the Initial Purchasers)
(each a “Holder” and, collectively, the “Holders”), as follows:

 

1.                                      Definitions.  Capitalized terms used
herein without definition shall have their respective meanings set forth in the
Purchase Agreement.  As used in this Agreement, the following capitalized
defined terms shall have the following meanings:

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.

 

“Automatic Shelf Registration Statement” shall mean a Registration Statement
filed by a Well-Known Seasoned Issuer which shall become effective upon filing
thereof pursuant to General Instruction I.D for Form S-3.

 

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

 

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

 

“Closing Date” shall mean the date of the first issuance of the Notes.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall have the meaning set forth in the preamble hereto.

 

“Company” shall have the meaning set forth in the preamble hereto.

 

“Deferral Period” shall have the meaning indicated in Section 3(i) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Final Memorandum” shall mean the final offering memorandum, dated June 17,
2013, relating to the Notes, including any and all annexes thereto and any
information incorporated by reference therein as of such date.

 

“FINRA” shall mean the Financial Industry Regulatory Authority or any successor
agency thereto.

 

“Holder” shall have the meaning set forth in the preamble hereto.

 

“Indenture” shall mean the Indenture relating to the Notes, dated the date
hereof, by and among the Operating Partnership, the Company, as guarantor, and
Wells Fargo Bank, National Association, as trustee, as the same may be amended
from time to time in accordance with the terms thereof.

 

“Initial Placement” shall have the meaning set forth in the preamble hereto.

 

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

 

“Losses” shall have the meaning set forth in Section 5(d) hereof.

 

“Majority Holders” shall mean, on any date, Holders of a majority of the Common
Stock registered under the Shelf Registration Statement.

 

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.

 

“Note” shall have the meaning set forth in the preamble.

 

“Notice and Questionnaire” shall mean a written notice delivered to the Company
substantially in the form attached as Annex A to the Final Memorandum.

 

“Notice Holder” shall mean, on any date, any Holder of Registrable Securities
that has delivered a properly completed Notice and Questionnaire to the Company
on or prior to such date.

 

2

--------------------------------------------------------------------------------


 

“Operating Partnership” shall have the meaning set forth in the preamble hereto.

 

“Prospectus” shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or Rule 430B under the Act),
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Common Stock covered by the Shelf
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

 

“Registrable Securities” shall mean shares of Common Stock initially issuable in
exchange for the Notes initially sold to the Initial Purchasers pursuant to the
Purchase Agreement other than those that have (i) been registered under the
Shelf Registration Statement and disposed of in accordance therewith,
(ii) become eligible to be sold without restriction as contemplated by Rule 144
under the Act or any successor rule or regulation thereto that may be adopted by
the Commission, (iii) ceased to be outstanding, whether as a result of
redemption, repurchase, cancellation, exchange or otherwise, or (iv) been sold
to the public pursuant to Rule 144 under the Act.

 

“Registration Default Damages” shall have the meaning set forth in Section 7
hereof.

 

“Shelf Registration Period” shall have the meaning set forth in
Section 2(c) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2 hereof which covers some or
all of the Common Stock on an appropriate form under Rule 415 under the Act, or
any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

 

“underwriter” shall mean any underwriter of Common Stock in connection with an
offering thereof under the Shelf Registration Statement.

 

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 under
the Act.

 

2.                                      Shelf Registration.  (a) The Company
shall as promptly as practicable (but in no event more than 180 days after the
Closing Date) file with the Commission a Shelf Registration Statement (which
shall be, if the Company is then a Well-Known Seasoned Issuer, an Automatic
Shelf Registration Statement) providing for the registration of, and the sale on
a continuous or delayed basis by the Holders of, all of the Registrable
Securities, from time to time in accordance with the methods of distribution
elected by such Holders, pursuant to Rule 415 under the Act or any similar
rule that may be adopted by the Commission.

 

(b)                                 If the Shelf Registration Statement is not
an Automatic Shelf Registration Statement, the Company shall use its
commercially reasonable efforts to cause the Shelf Registration Statement to
become or be declared effective under the Act no later than 210 days after the
Closing Date.

 

(c)                                  The Company shall use its commercially
reasonable efforts to keep the Shelf Registration Statement continuously
effective, supplemented and amended as required by the Act, in

 

3

--------------------------------------------------------------------------------


 

order to permit the Prospectus forming part thereof to be usable by Holders for
a period (the “Shelf Registration Period”) from the date the Shelf Registration
Statement is declared effective by the Commission (or becomes effective in the
case of an Automatic Shelf Registration Statement) until the earlier of (i) the
20th trading day immediately following the maturity date of the Notes or
(ii) the date upon which there are no Notes or Registrable Securities
outstanding.  The Company shall be deemed not to have used its commercially
reasonable efforts to keep the Shelf Registration Statement effective during the
Shelf Registration Period if it voluntarily takes any action that would result
in Holders of Registrable Securities not being able to offer and sell such
Common Stock at any time during the Shelf Registration Period, unless such
action is (x) required by applicable law or otherwise undertaken by the Company
in good faith and for valid business reasons (not including avoidance of the
Company’s obligations hereunder), including the acquisition or divestiture of
assets, and (y) permitted by Section 3(i) hereof.  None of the Company, the
Operating Partnership or any of their respective securityholders (other than
Holders of Registrable Securities) shall have the right to include any
securities of the Company or the Operating Partnership in any Shelf Registration
Statement other than Registrable Securities.

 

(d)                                 The Company shall cause the Shelf
Registration Statement and the related Prospectus and any amendment or
supplement thereto, as of the effective date of the Shelf Registration Statement
or such amendment or supplement, (i) to comply in all material respects with the
applicable requirements of the Act; and (ii) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein (in the case of the
Prospectus, in the light of the circumstances under which they were made) not
misleading.

 

(e)                                  The Company shall issue a press release
through a reputable national newswire service announcing the anticipated
effective date of the Shelf Registration Statement at least 15 Business Days
prior to the anticipated effective date thereof.  Each Holder of Registrable
Securities agrees to deliver a Notice and Questionnaire and such other
information as the Company may reasonably request in writing, if any, to the
Company at least ten Business Days prior to the anticipated effective date of
the Shelf Registration Statement as announced in the press release.  If a Holder
does not timely complete and deliver a Notice and Questionnaire or provide the
other information the Company may reasonably request in writing, that Holder
will not be named as a selling securityholder in the Prospectus and will not be
permitted to sell its Registrable Securities under the Shelf Registration
Statement.  From and after the effective date of the Shelf Registration
Statement, the Company shall use commercially reasonable efforts, as promptly as
is practicable after the date a Notice and Questionnaire is delivered, and in
any event within 20 Business Days after such date, (i) if required by applicable
law, to file with the Commission a post-effective amendment to the Shelf
Registration Statement or to prepare and, if permitted or required by applicable
law, to file a supplement to the related Prospectus or an amendment or
supplement to any document incorporated therein by reference or file any other
required document so that the Holder delivering such Notice and Questionnaire is
named as a selling securityholder in the Shelf Registration Statement and the
related Prospectus, and so that such Holder is permitted to deliver such
Prospectus to purchasers of the Registrable Securities in accordance with
applicable law and, if the Company shall file a post-effective amendment to the
Shelf Registration Statement, use its commercially reasonable efforts to cause
such post-effective amendment to be declared effective under the Act as promptly
as is practicable; provided, that the Company shall not be required to file more
than one post-effective amendment in any 90-day period in accordance with this
Section 2(e)(i); (ii) provide such Holder, upon request, copies of any documents
filed pursuant to Section 2(e)(i) hereof; and (iii) notify such Holder as
promptly as practicable after the effectiveness under the Act of any
post-effective amendment filed or the filing of any supplement to the related
Prospectus, pursuant to Section 2(e)(i) hereof; provided, that if such Notice
and Questionnaire is delivered during a Deferral Period, the Company shall so
inform the Holder delivering such Notice and Questionnaire and shall take the
actions set forth in clauses (i), (ii) and (iii) above upon expiration of the
Deferral Period in accordance with Section 3(i) hereof.  Notwithstanding
anything contained herein to the contrary, the Company shall be

 

4

--------------------------------------------------------------------------------


 

under no obligation to name any Holder that is not a Notice Holder as a selling
securityholder in the Shelf Registration Statement or related Prospectus;
provided, however, that any Holder that becomes a Notice Holder pursuant to the
provisions of this Section 2(e) (whether or not such Holder was a Notice Holder
at the effective date of the Shelf Registration Statement) shall be named as a
selling securityholder in the Shelf Registration Statement or related Prospectus
in accordance with the requirements of this Section 2(e).  Notwithstanding the
foregoing, if (A) the Notes are called for redemption and the then prevailing
market price of the Common Stock is above the Exchange Price (as defined in the
Indenture) or (B) the Notes are exchanged as provided for in
Section 14.01(a)(ii)(x), 14.01(b)(i), 14.01(b)(ii), 14.01(b)(iii),
14.01(b)(iv) or 14.01(b)(v) of the Indenture, then the Company shall use
commercially reasonable efforts to file a post-effective amendment or supplement
to the related Prospectus within five Business Days of the Redemption Date (as
defined in the Indenture) or the end of the relevant Observation Period (as
defined in the Indenture), as applicable, naming as a selling securityholder
therein all Notice Holders that have completed and delivered a Notice and
Questionnaire and provided the other information reasonably requested in writing
by the Company, in each case on or before such Redemption Date or Observation
Period end date, as applicable.

 

3.                                      Registration Procedures.  The following
provisions shall apply in connection with the Shelf Registration Statement.

 

(a)                                 The Company shall:

 

(i)                                     furnish to each of the Representatives
and to counsel for the Notice Holders (as appointed in accordance with
Section 4), not less than five Business Days prior to the filing thereof with
the Commission, a copy of the Shelf Registration Statement and each amendment
thereto and each amendment or supplement, if any, to the Prospectus included
therein (including all documents incorporated by reference therein after the
initial filing) and shall use its commercially reasonable efforts to reflect in
each such document, when so filed with the Commission, such comments as the
Representatives reasonably propose; and

 

(ii)                                  include information regarding the Notice
Holders and the methods of distribution they have elected for their Registrable
Securities provided to the Company in Notices and Questionnaires as necessary to
permit such distribution by the methods specified therein.

 

(b)                                 The Company shall ensure that:

 

(i)                                     the Shelf Registration Statement and any
amendment thereto and any Prospectus forming part thereof and any amendment or
supplement thereto complies in all material respects with the Act; and

 

(ii)                                  the Shelf Registration Statement and any
amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

(c)                                  The Company shall advise the
Representatives, the Notice Holders and any underwriter that has provided in
writing to the Company a telephone or facsimile number and address for notices,
and confirm such advice in writing (which notice pursuant to clauses
(ii) through (v) hereof shall be accompanied by an instruction to suspend the
use of the Prospectus until the Company shall have remedied the basis for such
suspension):

 

5

--------------------------------------------------------------------------------


 

(i)                                     when the Shelf Registration Statement
and any amendment thereto has been filed with the Commission and when the Shelf
Registration Statement or any post-effective amendment thereto has become
effective;

 

(ii)                                  of any request by the Commission for any
amendment or supplement to the Shelf Registration Statement or the Prospectus or
for additional information;

 

(iii)                               of the issuance by the Commission of any
stop order suspending the effectiveness of the Shelf Registration Statement or
the institution or threatening of any proceeding for that purpose;

 

(iv)                              of the receipt by the Company of any
notification with respect to the suspension of the qualification of the Common
Stock included therein for sale in any jurisdiction or the institution or
threatening of any proceeding for such purpose; and

 

(v)                                 of the happening of any event that requires
any change in the Shelf Registration Statement or the Prospectus so that, as of
such date, they (A) do not contain any untrue statement of a material fact and
(B) do not omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Prospectus, in the
light of the circumstances under which they were made) not misleading.

 

(d)                                 The Company shall use its commercially
reasonable efforts to prevent the issuance of any order suspending the
effectiveness of the Shelf Registration Statement or the qualification of the
securities therein for sale in any jurisdiction and, if issued, to obtain as
soon as possible the withdrawal thereof.  The Company shall undertake additional
reasonable actions as required to permit unrestricted resales of the Common
Stock in accordance with the terms and conditions of this Agreement.

 

(e)                                  Upon request, the Company shall furnish to
each Notice Holder, without charge, at least one copy of the Shelf Registration
Statement and any post-effective amendment thereto, including all material
incorporated therein by reference, and, if a Notice Holder so requests in
writing, all exhibits thereto (including exhibits incorporated by reference
therein).

 

(f)                                   During the Shelf Registration Period, the
Company shall promptly deliver to each Initial Purchaser, each Notice Holder,
and any sales or placement agents or underwriters acting on their behalf,
without charge, as many copies of the Prospectus (including the preliminary
Prospectus, if any) included in the Shelf Registration Statement and any
amendment or supplement thereto as any such person may reasonably request.  The
Company consents to the use of the Prospectus or any amendment or supplement
thereto by each of the foregoing in connection with the offering and sale of the
Common Stock.

 

(g)                                  Prior to any offering of Common Stock
pursuant to the Shelf Registration Statement, the Company shall (i) arrange for
the qualification of the Common Stock for sale under the laws of such
jurisdictions as any Notice Holder shall reasonably request and shall maintain
such qualification in effect so long as required, and (ii) cooperate with the
Holders in connection with any filings required to be made with FINRA; provided
that in no event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
Initial Placement or any offering pursuant to the Shelf Registration Statement,
in any jurisdiction where it is not then so subject.

 

6

--------------------------------------------------------------------------------


 

(h)                                 Upon the occurrence of any event
contemplated by subsections (c)(ii) through (v) above, the Company shall
promptly (or within the time period provided for by Section 3(i) hereof, if
applicable) prepare a post-effective amendment to the Shelf Registration
Statement or an amendment or supplement to the related Prospectus or file any
other required document so that, as thereafter delivered to Initial Purchasers
of the securities included therein, the Prospectus will not include an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(i)                                     Upon the occurrence or existence of any
pending corporate development, public filing with the Commission or any other
material event that, in the reasonable judgment of the Company, makes it
appropriate to suspend the availability of the Shelf Registration Statement and
the related Prospectus, the Company shall give notice (without notice of the
nature or details of such events) to the Notice Holders that the availability of
the Shelf Registration Statement is suspended and, upon actual receipt of any
such notice, each Notice Holder agrees not to sell any Registrable Securities
pursuant to the Shelf Registration Statement until such Notice Holder’s receipt
of copies of the supplemented or amended Prospectus provided for in
Section 3(h) hereof, or until it is advised in writing by the Company that the
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus.  The period during which the availability of the Shelf
Registration Statement and any Prospectus is suspended (the “Deferral Period”)
shall not exceed 45 days in any 90-day period or 90 days in any 360-day period;
provided, that, if the event triggering the Deferral Period relates to a
proposed or pending material business transaction, the disclosure of which the
board of directors of the Company determines in good faith would be reasonably
likely to impede the ability to consummate the transaction or would otherwise be
seriously detrimental to the Company and its subsidiaries taken a whole, the
Company may extend the Deferral Period from 45 days to 60 days in any 90-day
period or from 90 days to 120 days in any 360-day period.

 

(j)                                    The Company shall comply with all
applicable rules and regulations of the Commission and shall make generally
available to its securityholders an earnings statement satisfying the provisions
of Section 11(a) of, and Rule 158 under, the Act as soon as practicable after
the effective date of the Shelf Registration Statement and in any event no later
than 45 days after the end of a 12-month period (or 90 days, if such period is a
fiscal year) beginning with the first month of the Company’s first fiscal
quarter commencing after the effective date of the Shelf Registration Statement.

 

(k)                                 The Company may require each Holder of
Common Stock to be sold pursuant to the Shelf Registration Statement to furnish
to the Company such information regarding the Holder and the distribution of
such Common Stock as the Company may from time to time reasonably require for
inclusion in the Shelf Registration Statement.  The Company may exclude from the
Shelf Registration Statement the Common Stock of any Holder that unreasonably
fails to furnish such information within ten Business Days after receiving such
request.

 

(l)                                     Subject to Section 6 hereof, the Company
shall enter into customary agreements (including, if requested, an underwriting
agreement in customary form) and take all other appropriate actions in order to
expedite or facilitate the registration or the disposition of the Common Stock,
and in connection therewith, if an underwriting agreement is entered into, cause
the same to contain customary indemnification provisions and procedures.

 

(m)                             Subject to Section 6 hereof, the Company shall:

 

(i)                                     make reasonably available for inspection
by the Holders of Common Stock to be registered thereunder, any underwriter
participating in any disposition pursuant to the Shelf Registration Statement,
and any attorney, accountant or other agent

 

7

--------------------------------------------------------------------------------


 

retained by the Holders or any such underwriter all relevant financial and other
records and pertinent corporate documents of the Company and its subsidiaries;

 

(ii)                                  cause the Company’s officers, directors,
employees, accountants and auditors to supply all relevant information
reasonably requested by the Holders or any such underwriter, attorney,
accountant or agent in connection with the Shelf Registration Statement as is
customary for similar due diligence examinations;

 

(iii)                               make such representations and warranties to
the Holders of Common Stock registered thereunder and the underwriters, if any,
in form, substance and scope as are customarily made by issuers to underwriters
in primary underwritten offerings and covering matters including, but not
limited to, those set forth in the Purchase Agreement;

 

(iv)                              obtain opinions of counsel to the Company and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the Managing Underwriters, if any) addressed to
each selling Holder and the underwriters, if any, covering such matters as are
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Holders and underwriters;

 

(v)                                 obtain “comfort” letters and updates thereof
from the independent certified public accountants of the Company (and, if
necessary, any other independent certified public accountants of any subsidiary
of the Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the Shelf
Registration Statement), addressed to each selling Holder of Common Stock
registered thereunder and the underwriters, if any, in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with primary underwritten offerings; and

 

(vi)                              deliver such documents and certificates as may
be reasonably requested by the Majority Holders or the Managing Underwriters, if
any, including those to evidence compliance with Section 3(i) hereof and with
any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company.

 

The actions set forth in clauses (iii) through (vi) of this paragraph (m) shall
be performed in connection with any underwriting or similar agreement as and to
the extent required thereunder.

 

(n)                                 In the event that any Broker-Dealer shall
underwrite any Common Stock or participate in a public offering (within the
meaning of the rules of FINRA) as a member of an underwriting syndicate or
selling group, whether as a Holder of such Common Stock or as an underwriter, a
placement or sales agent or a broker or dealer in respect thereof, or otherwise,
the Company shall assist such Broker-Dealer in complying with the applicable
rules and regulations of FINRA.

 

(o)                                 The Company shall use its commercially
reasonable efforts to take all other steps necessary to effect the registration
of the Common Stock covered by the Shelf Registration Statement.

 

4.                                      Registration Expenses.  The Company
shall bear all expenses incurred in connection with the performance of its
obligations under Sections 2 and 3 hereof and shall reimburse the Holders for
the reasonable fees and disbursements of one firm or counsel (which shall
initially be Hogan Lovells US LLP, but which may be another nationally
recognized law firm experienced in securities

 

8

--------------------------------------------------------------------------------


 

matters designated by the Majority Holders) to act as counsel for the Holders in
connection therewith; provided, however, that such expenses shall not include,
and the Company shall not have any obligation to pay, any underwriting fees,
discounts or commissions attributable to the sale of such Registrable
Securities, or any fees and expenses of any Broker-Dealer or other financial
intermediary engaged by any Holder.

 

5.                                      Indemnification and Contribution. 
(a)  The Company and the Operating Partnership agree to indemnify and hold
harmless each Holder of Common Stock covered by the Shelf Registration
Statement, each Initial Purchaser, the directors, officers, employees,
Affiliates and agents of each such Holder or Initial Purchaser and each person
who controls any such Holder or Initial Purchaser within the meaning of either
the Act or the Exchange Act against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Shelf Registration Statement as originally filed or in any amendment
thereof, or in any preliminary Prospectus or the Prospectus, or in any amendment
thereof or supplement thereto, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of any preliminary
Prospectus or the Prospectus, in the light of the circumstances under which they
were made) not misleading, and agrees to reimburse each such indemnified party,
as incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company and the Operating
Partnership will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the party claiming indemnification specifically
for inclusion therein.  This indemnity agreement shall be in addition to any
liability that the Company and the Operating Partnership may otherwise have to
the indemnified party.

 

The Company and the Operating Partnership also agree to indemnify as provided in
this Section 5(a) or contribute as provided in Section 5(d) hereof to Losses of
each underwriter, if any, of Common Stock registered under the Shelf
Registration Statement, its directors, officers, employees, Affiliates or agents
and each person who controls such underwriter on substantially the same basis as
that of the indemnification of the Initial Purchasers and the selling Holders
provided in this paragraph (a) and shall, if requested by any Holder, enter into
an underwriting agreement reflecting such agreement, as provided in
Section 3(l) hereof.

 

(b)                                 Each Holder of securities covered by the
Shelf Registration Statement (including each Initial Purchaser that is a Holder,
in such capacity) severally and not jointly agrees to indemnify and hold
harmless the Company and the Operating Partnership, each of its directors, each
of its officers who signs the Shelf Registration Statement and each person who
controls the Company or the Operating Partnership within the meaning of either
the Act or the Exchange Act, to the same extent as the foregoing indemnity from
the Company and the Operating Partnership to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity.  This indemnity agreement
shall be acknowledged by each Notice Holder that is not an Initial Purchaser in
such Notice Holder’s Notice and Questionnaire and shall be in addition to any
liability that any such Notice Holder may otherwise have to the Company or the
Operating Partnership.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 5 or notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made

 

9

--------------------------------------------------------------------------------


 

against the indemnifying party under this Section 5, notify the indemnifying
party in writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses; and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above.  The
indemnifying party shall be entitled to appoint counsel (including local
counsel) of the indemnifying party’s choice at the indemnifying party’s expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel, other than local counsel if
not appointed by the indemnifying party, retained by the indemnified party or
parties except as set forth below); provided, however, that such counsel shall
be reasonably satisfactory to the indemnified party.  Notwithstanding the
indemnifying party’s election to appoint counsel (including local counsel) to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party.  An indemnifying party will not, without the prior
written consent of the indemnified party, settle or compromise or consent to the
entry of any judgment with respect to any pending or threatened claim, action,
suit or proceeding in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified party is an actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of such indemnified party from all liability
arising out of such claim, action, suit or proceeding.

 

(d)                                 In the event that the indemnity provided in
paragraph (a) or (b) of this Section 5 is unavailable to or insufficient to hold
harmless an indemnified party for any reason, then each applicable indemnifying
party shall have a joint and several obligation to contribute to the aggregate
losses, claims, damages and liabilities (including legal or other expenses
reasonably incurred in connection with investigating or defending loss, claim,
liability, damage or action) (collectively “Losses”) to which such indemnified
party may be subject in such proportion as is appropriate to reflect the
relative benefits received by such indemnifying party, on the one hand, and such
indemnified party, on the other hand, from the Initial Placement and the Shelf
Registration Statement which resulted in such Losses; provided, however, that in
no case shall any Initial Purchaser be responsible, in the aggregate, for any
amount in excess of the commission applicable to the Notes, as set forth in the
Final Memorandum, nor shall any underwriter be responsible for any amount in
excess of the underwriting discount or commission applicable to the securities
purchased by such underwriter under the Shelf Registration Statement which
resulted in such Losses.  If the allocation provided by the immediately
preceding sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations.  Benefits
received by the Company and the Operating Partnership shall be deemed to be
equal to the total net proceeds from the Initial Placement (before deducting
expenses) as set forth in the Final Memorandum.  Benefits received by the
Initial Purchasers shall be deemed to be equal to the total commissions as set
forth in the Final Memorandum, and benefits received by any other Holders shall
be deemed to be equal

 

10

--------------------------------------------------------------------------------


 

to the value of receiving Common Stock registered under the Act.  Benefits
received by any underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus forming a part of the Shelf Registration Statement which resulted in
such Losses.  Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.  The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above.  Notwithstanding the provisions of this paragraph (d), no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.  For purposes of this Section 5, each person
who controls a Holder within the meaning of either the Act or the Exchange Act
and each director, officer, employee and agent of such Holder shall have the
same rights to contribution as such Holder, and each person who controls the
Company or the Operating Partnership within the meaning of either the Act or the
Exchange Act, each officer of the Company or the Operating Partnership who shall
have signed the Shelf Registration Statement and each director of the Company or
the Operating Partnership shall have the same rights to contribution as the
Company and the Operating Partnership, subject in each case to the applicable
terms and conditions of this paragraph (d).

 

(e)                                  The provisions of this Section 5 shall
remain in full force and effect, regardless of any investigation made by or on
behalf of any Holder or the Company or the Operating Partnership or any of the
indemnified persons referred to in this Section 5, and shall survive the sale by
a Holder of securities covered by the Shelf Registration Statement.

 

6.                                      Underwritten Registrations.  (a)  In no
event will the method of distribution of Registrable Securities take the form of
an underwritten offering without the prior written consent of the Company.

 

(b)                                 If any shares of Common Stock covered by the
Shelf Registration Statement are to be sold in an underwritten offering, the
Managing Underwriters shall be selected by the Company, subject to the prior
written consent of the Majority Holders, which consent shall not be unreasonably
withheld.

 

(c)                                  No person may participate in any
underwritten offering pursuant to the Shelf Registration Statement unless such
person (i) agrees to sell such person’s shares of Common Stock on the basis
reasonably provided in any underwriting arrangements approved by the persons
entitled hereunder to approve such arrangements; and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

 

7.                                      Registration Defaults. If any of the
following events shall occur, then the Company shall pay liquidated damages (the
“Registration Default Damages”) to the Holders as follows:

 

(a)                                 if the Shelf Registration Statement (which
shall be, if the Company is then a Well-Known Seasoned Issuer, an Automatic
Shelf Registration Statement) is not filed with the Commission on or prior to
the 180th day following the Closing Date, then commencing on the 181st day after
the Closing Date, Registration Default Damages shall accrue on the aggregate
outstanding principal amount of the Notes, at a rate of 0.50% per annum for the
first 90 days from and including such 181st day and 1.00% per annum thereafter;
or

 

11

--------------------------------------------------------------------------------


 

(b)                                 if the Shelf Registration Statement is not
declared effective by the Commission (or has not become effective in the case of
an Automatic Shelf Registration Statement) on or prior to the 210th day
following the Closing Date, then commencing on the 211th day after the Closing
Date, Registration Default Damages shall accrue on the aggregate outstanding
principal amount of the Notes, at a rate of 0.50% per annum for the first 90
days from and including such 211th day and 1.00% per annum thereafter; or

 

(c)                                  if the Shelf Registration Statement has
been declared or becomes effective but ceases to be effective or usable for the
offer and sale of the Registrable Securities, other than in connection with
(A) a Deferral Period or (B) as a result of a requirement to file a
post-effective amendment or supplement to the Prospectus to make changes to the
information regarding selling securityholders or the plan of distribution
provided for therein, at any time during the Shelf Registration Period and the
Company does not cure the lapse of effectiveness or usability within ten
Business Days (or, if a Deferral Period is then in effect and subject to the 20
Business Day filing requirement and the proviso regarding the filing of
post-effective amendments in Section 2(e) with respect to any Notice and
Questionnaire received during such period, within ten Business Days following
the expiration of such Deferral Period or period permitted pursuant to
Section 2(e)) then Registration Default Damages shall accrue on the aggregate
outstanding principal amount of the Notes at a rate of 0.50% per annum for the
first 90 days from and including the day following such tenth Business Day and
1.00% per annum thereafter; or

 

(d)                                 if the Company through its omission fails to
name as a selling securityholder any Holder that had complied timely with its
obligations hereunder in a manner to entitle such Holder to be so named in
(i) the Shelf Registration Statement at the time it first became effective or
(ii) any Prospectus at the later of time of filing thereof or the time the Shelf
Registration Statement of which the Prospectus forms a part becomes effective
then Registration Default Damages shall accrue, on the aggregate outstanding
principal amount of the Notes held by such Holder, at a rate of 0.50% per annum
for the first 90 days from and including the day following the effective date of
such Shelf Registration Statement or the time of filing of such Prospectus, as
the case may be, and 1.00% per annum thereafter; or

 

(e)                                  if the aggregate duration of Deferral
Periods in any period exceeds the number of days permitted in respect of such
period pursuant to Section 3(i) hereof, then commencing on the day the aggregate
duration of Deferral Periods in any period exceeds the number of days permitted
in respect of such period, Registration Default Damages shall accrue on the
aggregate outstanding principal amount of the Notes at a rate of 0.50% per annum
for the first 90 days from and including such date, and 1.00% per annum
thereafter;

 

provided, however, that (1) upon the filing of the Shelf Registration Statement
(in the case of paragraph (a) above), (2) upon the effectiveness of the Shelf
Registration Statement (in the case of paragraph (b) above), (3) upon such time
as the Shelf Registration Statement which had ceased to remain effective or
usable for resales again becomes effective and usable for resales (in the case
of paragraph (c) above), (4) upon the time such Holder is permitted to sell its
Registrable Securities pursuant to any Shelf Registration Statement and
Prospectus in accordance with applicable law (in the case of paragraph
(d) above) or (5) upon the termination of the Deferral Period that caused the
limit on the aggregate duration of Deferral Periods in a period set forth in
Section 3(i) to be exceeded (in the case of paragraph (e) above), the
Registration Default Damages shall cease to accrue.

 

Any amounts of Registration Default Damages due pursuant to this Section 7 will
be payable in cash on the next succeeding interest payment date to Holders
entitled to receive such Registration Default Damages on the relevant record
dates for the payment of interest. If any Note ceases to be outstanding

 

12

--------------------------------------------------------------------------------


 

during any period for which Registration Default Damages are accruing, the
Company will prorate the Registration Default Damages payable with respect to
such Note.

 

The Registration Default Damages rate on the Notes shall not exceed in the
aggregate 1.00% per annum and shall not be payable under more than one clause
above for any given period of time, except that if Registration Default Damages
would be payable because of more than one Registration Default, but at a rate of
0.50% per annum under one Registration Default and at a rate of 1.00% per annum
under the other, then the Registration Default Damages rate shall be the higher
rate of 1.00% per annum.  Other than the Company’s obligation to pay
Registration Default Damages in accordance with this Section 7, neither the
Company nor the Operating Partnership will have any liability for damages with
respect to a Registration Default.

 

Notwithstanding any provision in this Agreement, in no event shall Registration
Default Damages accrue to holders of Common Stock issued upon exchange of Notes.

 

In no event shall Registration Default Damages, together with Additional
Interest (as defined in the Indenture) relating to the Operating Partnership’s
failure to comply with its obligations as set forth in Section 4.06(b) of the
Indenture, accrue on the Notes at a per annum rate, in the aggregate, in excess
of 1.00% per annum, regardless of the number of events or circumstances giving
rise to the requirement to pay such Registration Default Damages and Additional
Interest.

 

8.                                      No Inconsistent Agreements.  Neither the
Company nor the Operating Partnership has entered into, and each agrees not to
enter into, any agreement with respect to its securities that is inconsistent
with the registration rights granted to the Holders herein.

 

9.                                      Rule 144A and Rule 144.  So long as any
Registrable Securities remain outstanding, the Company shall use its
commercially reasonable efforts to file the reports required to be filed by it
under Rule 144A(d)(4) under the Act and the Exchange Act in a timely manner and,
if at anytime the Company is not required to file such reports, it will, upon
the written request of any Holder of Registrable Securities, make publicly
available other information so long as necessary to permit sales of such
Holder’s Registrable Securities pursuant to Rules 144 and 144A of the Act. The
Company covenants that it will take such further action as any Holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such Holder to sell Registrable Securities without
registration under the Act within the limitation of the exemptions provided by
Rules 144 and 144A (including, without limitation, the requirements of
Rule 144A(d)(4)). Upon the written request of any Holder of Registrable
Securities, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements. Notwithstanding the foregoing,
nothing in this Section 9 shall be deemed to require the Company or the
Operating Partnership to register any of its securities pursuant to the Exchange
Act.

 

10.                               Listing.  So long as any Registrable
Securities are outstanding, the Company shall use its commercially reasonable
efforts to maintain the approval of the Common Stock for listing on the New York
Stock Exchange or such other exchange or trading market as the Common Stock is
then listed.

 

11.                               Amendments and Waivers.  The provisions of
this Agreement may not be amended, qualified, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of the Majority Holders;
provided that, with respect to any matter that directly or indirectly affects
the rights of any Initial Purchaser hereunder, the Company shall obtain the
written consent of each such Initial Purchaser against which such amendment,
qualification, supplement, waiver or consent is to be effective; provided,
further,

 

13

--------------------------------------------------------------------------------


 

that no amendment, qualification, supplement, waiver or consent with respect to
Section 7 hereof shall be effective as against any Holder of Registrable
Securities unless consented to in writing by such Holder; and provided, further,
that the provisions of this Section 11 may not be amended, qualified, modified
or supplemented, and waivers or consents to departures from the provisions
hereof may not be given, unless the Company has obtained the written consent of
the Initial Purchasers and each Holder.

 

12.                               Notices.  All notices and other communications
provided for or permitted hereunder shall be made in writing by hand-delivery,
first-class mail, telex, telecopier or air courier guaranteeing overnight
delivery:

 

(a)                                 if to a Holder, at the most current address
given by such holder to the Company in accordance with the provisions of the
Notice and Questionnaire;

 

(b)                                 if to the Initial Purchasers or the
Representatives, initially at the address or addresses set forth in the Purchase
Agreement; and

 

(c)                                  if to the Company or the Operating
Partnership, initially at its address set forth in the Purchase Agreement.

 

All such notices and communications shall be deemed to have been duly given when
received.

 

The Initial Purchasers, the Company or the Operating Partnership by notice to
the other parties may designate additional or different addresses for subsequent
notices or communications.

 

Notwithstanding the foregoing, notices given to Holders (i) holding Notes in
book-entry form may be given through the facilities of DTC or any successor
depository and (ii) may be given by e-mail at the e-mail address provided by
such Holder in accordance with the provisions of the Notice and Questionnaire.

 

13.                               Remedies.  Each Holder, in addition to being
entitled to exercise all rights provided to it herein or in the Purchase
Agreement or granted by law, including recovery of liquidated or other damages,
will be entitled to specific performance of its rights under this Agreement. The
Company and the Operating Partnership agree that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by them of the
provisions of this Agreement and hereby agree to waive in any action for
specific performance the defense that a remedy at law would be adequate.

 

14.                               Successors.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto, their respective successors
and assigns, including, without the need for an express assignment or any
consent by the Company or the Operating Partnership thereto, subsequent Holders
of Registrable Securities, and the indemnified persons referred to in Section 5
hereof.  The Company and the Operating Partnership hereby agree to extend the
benefits of this Agreement to any Holder of Registrable Securities, and any such
Holder may specifically enforce the provisions of this Agreement as if an
original party hereto.

 

15.                               Counterparts.  This Agreement may be signed in
one or more counterparts, each of which shall constitute an original and all of
which together shall constitute one and the same agreement.

 

16.                               Headings.  The section headings used herein
are for convenience only and shall not affect the construction hereof.

 

14

--------------------------------------------------------------------------------


 

17.                               Applicable Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed in the State of New York.  The
parties hereto each hereby waive any right to trial by jury in any action,
proceeding or counterclaim arising out of or relating to this Agreement.

 

18.                               Severability.  In the event that any one of
more of the provisions contained herein, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions hereof shall not be in any way
impaired or affected thereby, it being intended that all of the rights and
privileges of the parties shall be enforceable to the fullest extent permitted
by law.

 

19.                               Common Stock Held by the Company, etc. 
Whenever the consent or approval of Holders of a specified percentage of Common
Stock is required hereunder, Common Stock held by the Company or its Affiliates
(other than subsequent Holders of Common Stock if such subsequent Holders are
deemed to be Affiliates solely by reason of their holdings of such Common Stock)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.

 

15

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement by and among the
Company, the Operating Partnership and the several Initial Purchasers.

 

 

 

Very truly yours,

 

 

 

EXTRA SPACE STORAGE LP

 

 

 

 

 

By:

/s/ Spencer F. Kirk

 

 

Name: Spencer F. Kirk

 

 

Title: Trustee

 

 

 

 

 

EXTRA SPACE STORAGE INC.

 

 

 

 

 

By:

/s/ P. Scott Stubbs

 

 

Name:

P. Scott Stubbs

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

 

 

Citigroup Global Markets Inc.

 

Wells Fargo Securities, LLC

 

 

 

 

 

For themselves and as representatives of the Initial Purchasers

 

 

 

By: Citigroup Global Markets Inc.

 

 

By:

/s/ Philip Tedeschi

 

 

Name: Philip Tedeschi

 

Title: Vice President

 

 

 

 

By: Wells Fargo Securities, LLC

 

 

By:

/s/ David Herman

 

 

Name: David Herman

 

Title: Director

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------